UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30185 PRECISION AEROSPACE COMPONENTS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 20-4763096 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2200 Arthur Kill Road
